The assignment of error is well taken. In Oklahoma RailwayCo. v. Morris, ante, 148 P. 1032, it is held:
"It is contrary to sound public policy for a peace officer, acting within his jurisdiction and within the scope of his authority and line of duty, to receive rewards, other than the compensation allowed by law, for making arrests, whether such arrests be made during the hours when he was on or off duty."
Rev. Laws 1910, sec. 2069, provides:
"All constables shall be ministerial officers in justices' courts in their respective counties, and civil and criminal process may be executed by them throughout the county under the restrictions and provisions of * * * law."
Section 2070 provides:
"It shall be the duty of every constable to apprehend on view or on warrant and bring to justice all disturbers and violators of the criminal laws of the state; * * * to serve all warrants, writs, precepts, executions and other process to him directed and delivered," etc. *Page 189 
The same question has been decided the same way by a long line of cases in other jurisdictions, but, as the case above cited, decided by this court, is directly in point, we do not cite them.
We recommend that the judgment be reversed, and the case remanded, with instructions to vacate the judgment and dismiss the action.
By the Court: It is so ordered.